MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D), this                             Mar 04 2019, 10:44 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                           CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
purpose of establishing the defense of res judicata,                          and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEES
MOTHER                                                    Curtis T. Hill, Jr.
Amanda McIlwain                                           Attorney General of Indiana
Legal Aid Corporation of                                  Abigail R. Recker
Tippecanoe County                                         Deputy Attorney General
Lafayette, Indiana                                        Indianapolis, Indiana
ATTORNEY FOR APPELLANT FATHER
Jennifer L. Schrontz
Schrontz Legal Group, LLC
Lafayette, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of: M.T. and N.G.,                         March 4, 2019
Children in Need of Services,                            Court of Appeals Case No.
                                                         18A-JC-2280
A.D. (Mother) and D.G.
(Father),                                                Appeal from the Tippecanoe
                                                         Superior Court
Appellants-Respondents,
                                                         The Hon. Faith A. Graham,
        v.                                               Judge
                                                         The Hon. Tricia Thompson,
                                                         Magistrate
Indiana Department of Child
                                                         Cause Nos.
Services,
                                                         79D03-1804-JC-115
Appellee-Petitioner.                                     79D03-1804-JC-116




Court of Appeals of Indiana | Memorandum Decision 18A-JC-2280 | March 4, 2019                    Page 1 of 12
      Bradford, Judge.



                                          Case Summary
[1]   In April of 2018, the Indiana Department of Child Services (“DCS”) received a

      report of poor conditions in the home where A.D. (“Mother”) and D.G.

      (“Father”) were living with their child N.G. and M.T., a child Mother had had

      with another man (collectively, “the Children”). The Children were removed

      and placed with Father’s mother, where M.T., at least initially, exhibited some

      disturbing behaviors. Over the next few months, Parents exhibited significant

      progress in achieving and maintaining a suitable home for the Children and

      complying with ordered services. In July of 2015, a two-day evidentiary

      hearing was completed, at the beginning of which Parents and DCS indicated

      that they had agreed that the case should go to an informal adjustment (“IA”).

      After hearing evidence, the juvenile court declined to approve the IA and

      adjudicated the Children to be children in need of services (“CHINS”). Parents

      contend, and DCS concedes, that the juvenile court’s adjudication was

      erroneous. Because we agree with the parties, we reverse and remand with

      instructions.



                            Facts and Procedural History




      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2280 | March 4, 2019   Page 2 of 12
[2]   N.G. was born to Parents on December 3, 2016, and M.T. was born on July 23,

      2015, to Mother and W.T.1 On April 13, 2018, DCS learned of reports of

      Parents being impaired and inadequately supervising the Children as well as

      unsafe home conditions. When DCS family case manager Lauren Murray

      (“FCM Murray”) visited Parents’ Lafayette home later that day, she could hear

      the Children inside but was unsuccessful in getting an adult to answer the door.

      FCM Murray finally gained entry after Mother was contacted and returned

      from work. Father was home at the time but claimed to have locked himself in

      a bathroom because of anxiety and that he did not answer the door because he

      is hearing-impaired. In fact, Father had been in a bedroom watching television

      with headphones on.

[3]   FCM Murray observed dirty diapers and trash on the floor and that the kitchen

      was filed with dirty dishes, the Children’s beds were soiled, and the Children

      did not appear to have bathed recently. FCM Murray also noticed that the

      Children were being confined to one bedroom with a baby gate. When Mother

      changed the Children’s diapers, FCM Murray observed that N.G. had a severe

      diaper rash which, as it happens, had not been evaluated by a doctor. DCS

      removed the Children and placed them with Father’s mother.

[4]   On April 16, 2018, DCS petitioned to have the Children declared CHINS,

      alleging, inter alia, that the Children were being confined to their bedroom for

      all but one or two hours a day, Father was the only caregiver on April 13 and



      1
          W.T. does not participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2280 | March 4, 2019   Page 3 of 12
      was in his bedroom watching television with headphones on, the Children had

      been left in the same diapers for a prolonged period of time, and the condition

      of the home was poor. After the Children were removed, DCS referred both

      Parents to services. DCS referred Mother to individual counseling, a clinical

      interview and assessment, random drug screens, home-based case management,

      and visitation. DCS referred Father to a substance-abuse disorder assessment,

      random drug screens, home-based case management, visitation, and a clinical

      interview and assessment. Also on April 16, 2018, FCM Kaneez Sayal met

      with Parents and W.T. and had them screened for drug use; Parents’ results

      were negative while W.T. tested positive for marijuana.

[5]   On April 24, 2018, Parents were referred to Jennifer Raderstorf, a parenting-

      time facilitator at Child and Family Partners, and the first visit occurred on

      May 14, 2018. Raderstorf supervised two visits with Parents in May of 2018

      and did not have any concerns. The case was transferred to Carrie Leak at

      Child and Family Partners, and Leak first supervised a visit on June 1 or 2,

      2018. Leak has supervised three visits with Parents. Two of the three visits

      occurred in Parents’ home, and Leak did not have any safety concerns.

[6]   In the third week of May of 2018, FCM Sayal visited Parents’ home. FCM

      Sayal expressed some safety concerns, and Parents said that it would take

      approximately one week to address them. FCM Sayal visited the home

      unannounced a week later, and most of the safety concerns had been addressed.

      The Children, however, still had access to cigarette butts in ashtrays and a

      curling iron in the bucket under the bathroom sink. In FCM Sayal’s view,


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2280 | March 4, 2019   Page 4 of 12
      Parents had not yet taken full responsibility for confining the Children in their

      bedroom without adult supervision.

[7]   On May 31, 2018, M.T. completed an assessment with Amber Yakima, a

      therapist at Wabash Valley Alliance. Father’s mother had taken M.T. to

      Wabash Valley, without a referral from DCS, because she had been

      demonstrating some difficult and aggressive behaviors towards N.G. and

      herself. Father’s mother reported that M.T. was eating feces, smearing it on the

      walls, and encouraging N.G. to do the same. M.T. would also scratch, bite,

      choke, and gag herself in an attempt to make herself vomit and have temper

      tantrums which Father’s mother described as “rages.” Tr. Vol. II p. 18.

[8]   Yakima found M.T.’s behaviors concerning because of “the incongruence with

      the presentation.” Tr. Vol. II p. 18. During the assessment, M.T. had a “very

      solemn expression[,]” her “eyes were empty[,]” she had a “very flat affect[,]”

      and she was “expressionless[.]” Tr. Vol. II p. 19. Yakima was also concerned

      about the following: M.T. had limited interest in engaging with others; she was

      aggressive with other children; her speech and communication skills were poor;

      she would eat non-food items like stickers and tape; she would gorge herself on

      almost every meal to the point where she gagged and almost vomited; she

      frequently complained about being sick; and it was reported that she had

      approached a stranger in a grocery store, hugged him, and said “bye, I love you

      daddy[.]” Tr. Vol. II p. 24. M.T. was also found to have poor coordination

      and delayed gross-motor skills, she walked on her tiptoes, she could barely feed

      herself, and she could not drink from a cup. M.T. had also exhibited sexualized


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2280 | March 4, 2019   Page 5 of 12
      behaviors, including frequently pulling Father’s mother’s shirt down to expose

      her breasts and putting her dolls or stuffed animals on top of one another.

      Yakima recommend therapy for M.T.

[9]   The first day of the two-day evidentiary hearing was June 12, 2018. FCM

      Murray testified that she was concerned about placing the Children back into

      Parents’ care because Parents did not seem to yet understand why the Children

      had been removed. FCM Murray was also concerned with Parents’ statements

      regarding home conditions and the Children being confined with the baby gate.

      FCM Murray opined, however, that the issues could be remedied with services.

      FCM Sayal testified that although service providers initially had difficulty

      contacting Parents, they had since been in contact and Parents had been

      actively participating. FCM Sayal did not have any concerns about the

      Children returning home, with the exception of the therapist’s testimony

      regarding M.T.’s concerning behaviors. FCM Sayal testified that she was

      recommending an in-home CHINS because Parents had complied with services

      and had made changes to the home. Following the evidentiary hearing, the

      juvenile court ordered DCS to arrange for M.T. to receive individual therapy

      with Yakima, a GLASS evaluation,2 and a Heartford House interview before

      Parents’ next visit.




      2
       A GLASS evaluation “assesses a child for either speech delays, motor delays, [or other] things of that sort.”
      Tr. Vol. II p. 153.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2280 | March 4, 2019                    Page 6 of 12
[10]   The second day of the evidentiary hearing was held on July 25, 2018. DCS

       informed the juvenile court at the beginning of the hearing that it and Parents

       had agreed to an IA of the case. The juvenile court, however, indicated that it

       would need to hear additional evidence before it could approve the IA. FCM

       Samantha Goltz testified that Father was fully engaged in random drug screens,

       individual therapy, case management, and parenting time. Father had already

       completed a substance-abuse assessment at Wabash Valley and was

       participating in therapy there. Father had also been referred to Wabash Valley

       for medication management. Although Father had missed a few drug screens

       due to being unable to get to the clinic, he had always let FCM Goltz or the

       home-based case manager know that he missed. All of Father’s drug screens

       had been negative. FCM Goltz testified that Mother was fully engaged in

       parenting time, home-based case management, and random drug screens.

       Mother completed a mental-health assessment at Wabash Valley which resulted

       in a recommendation that she participate in individual therapy as needed. All

       of Mother’s drug screens had been negative.

[11]   FCM Goltz indicated that Parents were participating in home-based case

       management through Child and Family Partners. In home-based case

       management, Parents have been working on ways to keep the home clean and

       organized, as well as addressing any safety concerns. DCS has implemented

       parenting education as part of home-based case management, so Parents are

       learning new parenting skills. Father testified that he finds home-based case

       management to be helpful and would like to continue. Parents were continuing


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2280 | March 4, 2019   Page 7 of 12
       to have parenting time with the Children in their home, and the supervision

       level had decreased to “drop-in[s.]” Tr. Vol. II p. 100.

[12]   M.T. had been referred to Yakima at Wabash Valley for therapy and had

       participated in the Harford House interview. DCS was also in the process of

       arranging a GLASS evaluation for M.T. No services had been referred for

       N.G. As for N.G.’s diaper rash, Mother testified that it had been an issue since

       N.G. was approximately one month old but that they had been working with

       her doctor to address it. Parents have switched N.G.’s diapers, wipes, formula,

       clothing, and clothing detergent to try to prevent the rash from reoccurring but

       have been unable to determine the cause. FCM Goltz testified that Parents

       were actively treating it. FCM Goltz opined that any remaining concerns about

       Parents and their ability to parent the Children could be addressed through an

       IA.

[13]   Court-appointed special advocate Leigh Anne Fricke (“CASA Fricke”) testified

       that Parents’ home was appropriate, she did not see any issues with the way

       Parents interacted with the Children, and she was encouraged by Parents’

       desire to participate in services. CASA Fricke agreed with FCM Goltz and

       testified that she did not have any concerns with the case going to an IA.

[14]   Parents testified that they had worked on improving the condition of the home,

       ensuring that it is organized and safe for the Children. Parents had removed the

       baby gate from the Children’s doorway and had put some knives out of their

       reach. When supervising the Children, Parents keep a close eye on them and

       can intervene if needed. At the end of the July 25, 2018, factfinding hearing,

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2280 | March 4, 2019   Page 8 of 12
       DCS renewed its request for an IA. The juvenile court, however, declined to

       approve the IA, found the Children to be CHINS, and issued an order to that

       effect on August 6, 2018.

[15]   On August 17, 2018, the juvenile court held a dispositional hearing. Mother

       and Father were continuing to receive services at the time of the dispositional

       hearing, including case management, parenting education, visitation, and

       random drug screens. Father was also attending individual therapy and

       medication management. At that time, Parents had begun overnight visitation

       with the Children. M.T. was participating in therapy, and Mother set up a

       GLASS evaluation for her. The Children continued to be placed with Father’s

       mother. FCM Goltz testified that the condition of Parents’ home continued to

       be appropriate and recommended that Parents have a trial home visit with the

       Children. FCM Goltz opined that Parents would be able to meet the Children’s

       needs if they were placed back into their care. On September 3, 2018, the

       juvenile court entered its dispositional decree, ordering Father and Mother to

       participate in various services. Mother’s and Father’s separate appeals were

       consolidated by order of this court.



                                  Discussion and Decision
[16]   Indiana Code section 31-34-1-1 provides that a child is a CHINS before the

       child becomes eighteen years of age if

               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2280 | March 4, 2019   Page 9 of 12
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and
               (2) the child needs care, treatment, or rehabilitation that:
                   (A) the child is not receiving; and
                   (B) is unlikely to be provided or accepted without the coercive
                   intervention of the court.
[17]   The Indiana Supreme Court has stated that

               [a] CHINS proceeding is a civil action; thus, “the State must
               prove by a preponderance of the evidence that a child is a
               CHINS as defined by the juvenile code.” In re N.E., 919 N.E.2d
               102, 105 (Ind. 2010). We neither reweigh the evidence nor judge
               the credibility of the witnesses. Egly v. Blackford County Dep’t of
               Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992). We consider
               only the evidence that supports the [juvenile] court’s decision and
               reasonable inferences drawn therefrom. Id. We reverse only
               upon a showing that the decision of the [juvenile] court was
               clearly erroneous. Id.
       In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012) (footnote omitted).


[18]   Both Parents contend that the juvenile court erroneously found the Children to

       be CHINS. DCS agrees. As DCS points out, the juvenile court’s CHINS order

       focuses almost entirely on evidence at the time of the Children’s removal on

       April 13, 2018, without accounting for the significant progress Parents have

       made since. When determining whether a child is a CHINS, the juvenile court

       looks at “the family’s condition not just when the case was filed, but also when

       it is heard.” In re S.D., 2 N.E.3d 1283, 1290 (Ind. 2014). As of the first day of

       the evidentiary hearing on June 12, 2018, the evidence reflected that Parents

       had already improved the condition of the home and were taking steps to

       provide better supervision to the Children, i.e., Parents had completed
       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2280 | March 4, 2019   Page 10 of 12
       assessments and were participating in home-based case management, parenting

       education, drug screens, and visitations; all of Parents’ drug screens had been

       negative; Father was participating in individual therapy and had been referred

       for medication management; visitation facilitators did not have any concerns

       regarding Parents’ interactions with the Children during the visits; the

       supervision level of visits decreased to “drop-ins”; and M.T. had been referred

       to individual therapy, had completed a Hartford House interview, and a

       GLASS evaluation was being arranged.

[19]   By the second day of the evidentiary hearing on July 25, 2018, FCM Goltz

       testified that Parents were fully engaged in services and had made significant

       improvements towards the condition of the home. FCM Goltz also testified

       that, although the Children’s physical conditions were impaired at the time of

       removal, she no longer had concerns about Parents’ ability to care for the

       Children and did not believe that coercive intervention of the court was

       necessary for child M.T. to continue receiving whatever services might be

       necessary. As for M.T.’s previous, troubling behaviors, FCM Goltz indicated

       that she had not witnessed any and that none had been reported to her. FCM

       Goltz recommended that the case go to an IA, an opinion shared by CASA

       Fricke. DCS does not dispute any of this evidence of progress, and we see no

       reason to disagree with the parties’ assessment that the juvenile court failed to

       give it sufficient consideration. In light of the undisputed evidence of Parents’




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2280 | March 4, 2019   Page 11 of 12
       progress and DCS’s concession that the juvenile court erred, we reverse the

       juvenile court’s adjudication that the Children are CHINS. 3

[20]   The judgment of the juvenile court is reversed, and we remand with instructions

       to accept the proposed IA.

       Bailey, J., and Brown, J., concur.




       3
        Because we conclude that the juvenile court erroneously adjudicated the Children to be CHINS, we need
       not address Mother’ challenge to the services ordered in the dispositional decree.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2280 | March 4, 2019              Page 12 of 12